Brady, P. J.,
— This case came before us on appeal from the probate of the alleged last will and testament of Stasia Harbilas, deceased, alleging testamentary incapacity and undue influence. After considerable testimony was taken and before the *535close thereof, counsel for contestants presented a motion to amend their petition for citation on the appeal to include, in addition to lack of mental capacity on the part of testatrix and undue influence on the part of others, that the writing admitted to probate was not validly executed in accordance with section 2 of the Wills Act of April 24, 1947, P. L. 89. In my opinion the sufficiency of the execution is properly raised and is an issue in the trial of this case.
And now, April 27, 1954, it is ordered and decreed that the motion to amend be allowed, that this case be reopened and that the parties to this action be permitted, if they see fit, to offer testimony relative to the issue raised in the motion.